DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Planter et al. (US 2009/0278479) in view of Lai (US 2011/0109172).
Figure 1 of Planter discloses a zero power lighting control system for electrically coupling to a load circuit, the zero power lighting control system comprising: 
(1) regarding Claim 1:
an occupancy sensor unit (102) for detecting occupancy,
a plurality of load controllers (112,114,110) electrically coupled to the load circuits and the occupancy sensor unit, wherein the occupancy sensor unit instructs the plurality of load controllers to shut off the lighting when occupancy detected by the occupancy sensor unit is below a threshold value ([0010] and [0037));
a separate switch (108) device for closing the load controller.
However, Planter does not disclose the occupancy sensor details; and providing a control circuit for powering the occupancy sensor unit "On" when the switch device is activated to close the load circuit, such that the occupancy unit is reenergized and capable of detecting motion.
Lai, in the same field of endeavor, discloses:
wherein the occupancy sensor (controller) powers down to draw zero current when load circuits are opened after a zero time delay [0002], [0011]); and a control circuit for powering the occupancy sensor unit “On” when the switch device is activated to close the load controller, such that the occupancy unit is reenergized and capable of detecting occupancy ([0011]-when timer is set controller can receive power and activate circuits).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features of Lai into the system of Planter for the purpose of energy saving and zero power consumption can be achieved as taught by Lai.
(2) regarding Claim 2: The combination of Planter and Lai further discloses:

wherein the sensor unit includes an occupancy sensor selected from the group consisting of an infrared motion sensor, and ultrasonic motion sensor and image motion sensor ([0055] of Planter-PIR passive infrared detection).
(3) regarding Claim 3: 
The combination of Planter and Lai further discloses:
further comprising a latching circuit in line with the control circuit and the sensor circuit ([0010][0046][0063] of Planter). 
(4) regarding Claim 4:
	The combination of Planter and Lai further discloses: 
wherein the separate switch device includes a current limiting rectifier bridge and ganged-pairs of switches for providing "On" and "Off” functions ([0010][0046][0063] of Planter). 
(5) regarding Claim 5: 
The combination of Planter and Lai further discloses: 
further comprising a user interface for selecting the first time delay when the load controller is opened after the occupancy detected by the sensor unit is below a threshold value ([0035] of Planter-any of settings discussed also, ([0035] and [0055] of Planter-wall switch and dimmer are both user interfaces). 
(6) regarding Claim 6: 
The combination of Planter and Lai further discloses: 
wherein the threshold value is selectable through the user interface ([0035] and [0055] of Planter-wall switch and dimmer are both user interfaces). 
(7) regarding Claim 7: 
The combination of Planter and Lai further discloses: 
further comprising a latching circuit in line with the control circuit and the sensor circuit ([0010][0046][0063] of Planter).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRYSTAL L HAMMOND whose telephone number is (571)270-1682. The examiner can normally be reached M-F 12pm-4pm Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTAL L HAMMOND/           Primary Examiner, Art Unit 2844